DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
Claims 1-11 and 14-18 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-4, 6-8 and 11 under 35 USC 102 as being anticipated by Vervoorn have been fully considered, but are not persuasive. The Applicant argues “Vervoorn fails to teach that the second leg is integral with the rotor blade. In fact, Vervoorn teaches away from the second leg being integral with the rotor blade. In particular, Vervoorn teaches that there is a gap 375 between the rotor blade and the intermediate ring”. The outer ring (337,338) is considered integral with the rotor blade because the outer ring is solidly connected to the blade with rods 360 that transmit axial loads while allowing for axial and angular displacement (see Paragraph [0058]). The rejection is maintained. 
Applicant’s arguments regarding the rejection of claims 5 and 16 under 35 USC 103 as being unpatentable over Vervoorn in view of Heege have been fully considered, but are not persuasive. The Applicant argues that “due to the completely different dimensions and loads occurring on rotor blades as compared to vehicle transmissions, Applicant submits Heege is nonanalogous art”. Heege is analogous art because it teaches a plain sliding bearing. It would be obvious to one of ordinary skill in the art to apply the disclosed benefits of the fiber plastic composite in Heege to Vervoorn to arrive at Applicant’s invention. The rejection is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vervoorn et al. (US2014/0161614) (“Vervoorn”).
Regarding claim 1, Vervoorn teaches (Fig. 3a) a wind power installation comprising: a rotor hub (320); a rotor blade (110) coupled to the hub by a rotary connection (330), wherein the rotary connection is a dry-running plain bearing assembly (Paragraph [0051]), the rotary connection comprising: an inner ring (324) having one or more first plain bearing surface; and an outer ring (337,338) having one or more second plain bearing surfaces, each of the one or more second plain bearing surfaces being associated with a respective one of the one or more first plain bearing surfaces to form a plain bearing surface partner, wherein at least one or more second plain bearing surfaces include a fiber composite material (Paragraph [0008]), and wherein the outer ring includes a first body portion (338) that is integral with the rotor blade and a second body portion (337), the second body portion being coupled to the first body portion. 
Regarding claim 2, Vervoorn teaches (Fig. 3a) at least one of the plain bearing surfaces of at least one of the inner ring or the outer ring is partially or completely made from a fiber composite material (Paragraph [0008]).
Regarding claim 3, Vervoorn teaches (Fig. 3a) the one or more plain bearing surfaces of the inner ring or the outer ring includes: polytetrafluorethylene (PTFE, Paragraph [0008]).
Regarding claim 4, Vervoorn teaches (Fig. 3a) the fiber composite material includes: carbon fibers (PTFE is a compound of carbon and fluorine, Paragraph [0008]). 
Regarding claim 6, Vervoorn teaches (Fig. 3a) the inner ring and the outer ring each have a radial bearing surface and first and second axial bearing surfaces.
Regarding claim 7, Vervoorn teaches (Fig. 3a) the radial plain bearing surface of the outer ring and the first axial plain bearing surface of the outer ring are part of the first body portion and the second axial plain bearing surface part of the second body portion. 
Regarding claim 8, Vervoorn teaches (Fig. 3a) the second body portion is a multi-part flange disc (Paragraphs [0051-0052]), and wherein the first and second body portions are configured to be coupled together. 
Regarding claim 11, Vervoorn teaches (Paragraph [0037]) a pylon; and a pod mounted to the pylon, wherein the rotor hub is coupled to the pod.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vervoorn in view of Heege et al. (US2017/0307008) (“Heege”).
Regarding claims 5 and 16, Vervoorn teaches the wind power installation of claim 2, but fails to explicitly teach the fiber composite material is woven and embedded in a matrix material, wherein the matrix material is a thermoplastic. 
 In an analogous art, Heege teaches a sliding bearing. Heege teaches a fiber composite plastic consisting of a matrix of woven fibers for force dissipation (Paragraphs [0007-0008]), wherein the matrix material is a thermoplastic (Paragraph [0011]) to form a composite with high tensile strength but low mass (Paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wind power installation of Vervoorn and change the fiber composite material to be . 
Claims 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vervoorn in view of Thomsen et al. (US2012/0263598) (“Thomsen”).
Regarding claims 9 and 18, Vervoorn teaches the wind power installation of claim 1, but fails to teach the inner ring and the outer ring, respectively, have one or more mutually corresponding angled bearing surfaces, wherein the angled bearing surfaces of the inner ring and the outer ring are angled in opposite directions. 
In an analogous art, Thomsen teaches a pitch bearing for a wind turbine blade. Thomsen teaches (Fig. 5) oppositely angled bearing surfaces (11) to provide self-centering (Paragraph [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wind power installation of Vervoorn and change the inner ring and the outer ring, respectively, to have one or more mutually corresponding angled bearing surfaces, wherein the angled bearing surfaces of the inner ring and the outer ring are angled in opposite directions as taught by Thomsen to provide self-centering.
Regarding claim 14, Vervoorn in view of Thomsen teach the wind power installation of claim 9, and Vervoorn further teaches the one or more first and second plain bearing surfaces of the inner and outer rings are made from one or more fiber composite materials (Paragraph [0008]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        7/31/2021